ACCEPTED
                                                                      03-15-00144-CR
                                                                              5591872
                                                           THIRD COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                  6/8/2015 5:30:33 PM
                                                                    JEFFREY D. KYLE
          No. 03-15-00144-CR (Counts II and III)                               CLERK



            IN THE COURT OF APPEALS
                                            FILED IN
    FOR THE THIRD DISTRICT OF TEXAS, AT
                                      3rd AUSTIN
                                          COURT OF APPEALS
                                                AUSTIN, TEXAS
                                            6/9/2015 10:14:33 AM
              Christopher Arthur Kurtz        JEFFREY D. KYLE
                                                    Clerk
                        Appellant

                             v.

                  The State of Texas
                         Appellee

On Appeal from the 207th District Court of Comal County in
 Cause No. CR2014-343 (Counts II and III), the Hon. Jack
                Robison, Judge Presiding


 Brief Pursuant to Anders v. California

                        Submitted by:


                     John G. Jasuta
                     Attorney at Law
           1801 East 51st Street, Suite 365474
                  Austin, Texas 78723
             eMail: lawyer1@johnjasuta.com
                    Tel. 512-474-4747
                   Fax: 512-532-6282
              State Bar Card No. 10592300
          Court Appointed Attorney for Appellant

             Oral Argument Inapplicable
                Identity of Parties and Counsel
      Pursuant to Rule 38.1(a), Rules of Appellate Procedure
(“Tex.R.App.Pro.”), the following is a complete list of the names and
addresses of all parties to the trial court’s final judgment and their counsel
in the trial court, as well as appellate counsel, so the members of the Court
may at once determine whether they are disqualified to serve or should
recuse themselves from participating in the decision of the case and so the
Clerk of the Court may properly notify the parties to the trial court’s final
judgment or their counsel, if any, of the judgment and all orders of the
Court of Appeals.

                                Appellant
                       Christopher Arthur Kurtz
                          TDCJ # 01968855

          Trial Counsel                         Appellate Counsel
      Matt Stolhandske                         John G. Jasuta
        SBN 19278750                            SBN 17833400
    Venessa D. Rodriguez                  1801 E. 51st St, Ste 365474
        SBN 24077794                         Austin, Texas 78723
      1004 S. St. Mary’s
   San Antonio, Texas 78205

                            State of Texas
                             Jennifer Tharp
                            District Attorney
                        150 N. Seguin, Suite 307
                       New Braunfels, Texas 78130

          Trial Counsel                         Appellate Counsel
  Clayten H. 'Clay' Hearrell                     Joshua Presley
       SBN 24059919                              SBN 24088254
       Chari L. Kelly
       SBN 24057939

                                      i
                              Table of Contents


Identity of Parties and Counsel. . . . . . . . . . . . . . . . . . . . . . . . i

Index of Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

Statement of the Case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

Issue Presented. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

Note About Abbreviations.. . . . . . . . . . . . . . . . . . . . . . . . . . . . v

Statement of Facts.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Issue Presented Restated. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

      Whether the Instant Appeal Is Frivolous and Without
      Merit, Such that the Undersigned Should Withdraw as
      Appellate Counsel.

Professional Evaluation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Notice Given to Appellant.. . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Prayer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

Statement Regarding Oral Argument. . . . . . . . . . . . . . . . . . . 23

Certificate of Compliance and Delivery. . . . . . . . . . . . . . . . . . 23




                                             ii
                        Index of Authorities


Federal Cases:

Anders v. California, 386 U.S. 738 (1967). . . . . . . . . . . 1, 6-8

McCoy v. Court of Appeals, 486 U.S. 429 (1988). . . . . . . . 6, 8

Strickland v. Washington, 466 U.S. 668 (1984). . . . . . . . . 15

Texas Cases:

Cain v. State, 958 S.W.2d 404 (Tex.Cr.App. 1997). . . . . . . . 14

Casey v. State, 215 S.W.3d 870 (Tex.Cr.App. 2007). . . . . . . 16

Hacker v. State, 389 S.W.3d 860 (Tex.Cr.App. 2013). . . 13, 14

Hammons v. State, 239 S.W.3d 798
   (Tex.Cr.App. 2007). . . . . . . . . . . . . . . . . . . . . . . 15, 16, 18

High v. State, 573 S.W.2d 807 (Tex.Cr.App. 1978). . . . . . . . . 1

In re Schulman, 252 S.W.3d 403 (Tex.Cr.App. 2008). . . . . 1, 6

Johnson v. State, 885 S.W.2d 641
   (Tex. App. - Waco 1994). . . . . . . . . . . . . . . . . . . . . . . . . . 8

Kacz v. State, 287 S.W.3d 497
   (Tex. App. - Houston [14th] 2009). . . . . . . . . . . . . . . . . . 16

Lopez v. State, 86 S.W.3d 228 (Tex.Cr.App. 2002). . . . . 16, 19


                                      iii
                         Index of Authorities
                                    (CONT)

Texas Cases (CONT):

Miller v. State, _____ S.W.3d _____
    (Tex.Cr.App., No. PD-0038-14, April 15, 2015). . . . . 12-14

Montgomery v. State, 810 S.W.2d 372
   (Tex.Cr.App. 1991). . . . . . . . . . . . . . . . . . . . . . . 16, 18, 19

Oprean v. State, 201 S.W.3d 724 (Tex.Cr.App. 2006). . . 16, 18

Saxton v. State, 804 S.W.2d 910 (Tex.Cr.App. 1991). . . . . . 14

Smith v. State, 520 S.W.2d 383 (Tex.Cr.App. 1975). . . . . . . 18
Wilson v. State, 40 S.W.3d 192
    (Tex.App. - Texarkana 2001). . . . . . . . . . . . . . . . . . . . . . . 6
Wilson v. State, 955 S.W.2d 693 (Tex. App. - Waco 1997).. . . 8

Zuniga v. State, 144 S.W.3d 477 (Tex.Cr.App. 2004). . . 13, 14

Texas Statutes / Codes:

     Penal Code

           Section 37.09(a)(1). . . . . . . . . . . . . . . . . . . . . . . . . . 11

           Section 38.04 (a). . . . . . . . . . . . . . . . . . . . . . . . . . . 10

           Section 38.04 (b). . . . . . . . . . . . . . . . . . . . . . . . . . . 10


                                        iv
                     Statement of the Case
    The following is a brief general statement of the nature of the
cause or offense:
    Appellant was charged by indictment with the offense of
    Evading Arrest with a Vehicle, a Third degree Felony, in
    Cause No. CR2014-343 (Count II), and Tampering with
    Physical Evidence, a Third Degree Felony, in Cause No.
    CR2014-343 (Count III), in the 207th District Court of
    Comal County, Texas. He was convicted in both of the
    said causes and was sentenced to confinement for
    seventy-five (75) and thirty (30) years, respectively.
    Notice of Appeal was timely given.

                        Issue Presented

    Whether the Instant Appeal Is Frivolous and Without
    Merit, Such That the Undersigned Should Withdraw
    as Appellate Counsel.

                    Note About Abbreviations
    In this brief, Appellant refers to the Clerk’s Record as “CR”
followed by the appropriate page: e.g., “(CR 123).” Appellant refers
to the Reporter’s Record as “RR” followed by the volume, page and
line numbers: e.g., “(RR Vol. 3, P. 47, L. 12-15).




                                 v
            No. 03-15-00144-CR (Counts II and III)

              IN THE COURT OF APPEALS
 FOR THE THIRD JUDICIAL DISTRICT OF TEXAS, AT AUSTIN

                 Christopher Arthur Kurtz
                            Appellant

                                v.

                     The State of Texas
                            Appellee

  On Appeal from the 207th District Court of Comal County in
    Cause No. CR2014-343, the Hon. Jack Robison, Judge
                          Presiding


   Brief Pursuant to Anders v. California

TO THE HONORABLE THIRD COURT OF APPEALS:

    COMES NOW, John G. Jasuta, court-appointed attorney of

record for Christopher Arthur Kurtz, Appellant in the above styled

and numbered cause, and respectfully files this brief pursuant to

Anders v. California, 386 U.S. 738 (1967), High v. State, 573
S.W.2d 807 (Tex.Cr.App. 1978), and In re Schulman, 252 S.W.3d
403 (Tex.Cr.App. 2008), and would show the Court as follows:


                                1
                     Statement of Facts

    On October 1, 2013, Appellant picked up a friend, Alicia

Dawn Sanchez, to take her to her new job, which she was starting

that morning (RR Vol. 3, P. 73).     Appellant was observed by

Detective Bell of the New Braunfels Police Department, who was

looking for him to serve an active warrant (RR Vol. 3, P. 106).

Andrew Kempker, a New Braunfels Police Department Officer was

called by Bell to effect an arrest (RR Vol. 3, P. 15). Kempker

pursued Appellant, activated his emergency lights and watched as

Appellant initially slowed and then accelerated at a high rate of

speed (RR Vol. 3, PP. 16-17). Kempker followed him onto IH 35,

headed south (RR Vol. 3, P. 18). Other officers were also involved

in the pursuit (RR Vol. 3, P. 19).

    The chase involved two people on a motorcycle, a male driver

and a female in the rear, neither of whom Kempker knew at the

time (RR Vol. 3, P. 19). Kempker testified that he never lost sight

of Appellant during the chase (RR Vol. 3, P. 20), but the pursuit

was called off by the supervisor on duty, Sergeant Cantu (RR Vol.

                                 2
3, P. 21).   Kempker stated that the pursuit took place in Comal

County (RR Vol. 3, P. 23).

     Chad Adams, a New Braunfels Police Department Officer

found the motorcycle when called by Schertz PD but he never saw

Appellant on it (RR Vol. 3, P. 45). He took custody of Appellant

and transported him to the Police Department for interview (RR

Vol. 3, P. 47).    Officer Michael Rapier of the Schertz Police

Department stated that he assisted in the search for Appellant and

was on perimeter duty. He saw Appellant and called for him to

come out of hiding and, when he didn’t surrender, he pulled him

out, handcuffed him and took him to waiting New Braunfels Police

officers (RR Vol. 3, P. 62). Later, he returned to area and found a

gun and keys on it (RR Vol. 3, P. 63), all in Comal County (RR Vol.

3, P. 64).

     Appellant admitted that he knew Kempker was a police officer

but stated that he didn’t know for sure whether Kempker was

attempting to lawfully arrest or detain him that day (RR Vol. 4, P.

46). At trial Appellant admitted to having and attempting to hide

                                3
the gun but stated that it had been put into his pocket by the

passenger, Alicia Dawn Sanchez (RR Vol. 4, PP. 36, 39), who, by

telling him she had a gun, and that he should avoid the police,

forced his actions (RR Vol. 4, PP. 17-18, 45).

    Sanchez testified that she was staying with a friend and

Appellant lived across the street (RR Vol. 3, P. 72).       She was

otherwise homeless and had just gotten a new job (RR Vol. 3, P.

73). The roommate’s car had no gas, so Appellant took her to

work (RR Vol. 3, PP. 73-74).

    While they were heading for her work, an officer tried to pull

them over (RR Vol. 3, P. 74). Sanchez stated that she did not tell

Appellant to run from the police, but, rather, asked him to pull

over by a gas station. Appellant did not stop there, but took off

instead (RR Vol. 3, PP. 75, 80-81), after saying, “Fuck it,” (RR Vol.

3, PP. 75-76), and announcing, “I am running.” Sanchez asked

him to stop and she asked to get off (RR Vol. 3, PP. 76-77), but

Appellant didn’t stop until after the pursuit ceased, and eventually

let her off at the Caterpillar dealer in Schertz (RR Vol. 3, P. 77).

                                  4
    Sanchez expressed no fear of Appellant, but was scared of

going to jail (RR Vol. 3, PP. 77-78, 103). She stated that she knew

Appellant was not trying “to keep me” (RR Vol. 3, P. 82), that he

was just running from the police (RR Vol. 3, P. 83), and that he

would let her off the motorcycle (RR Vol. 3, P. 85).

    Sergeant James Bell of the New Braunfels Police Department

testified that the manner and means of use of the motorcycle was

such that it was capable of causing death or serious bodily injury

(RR Vol. 3, P. 126). He stated that Appellant, by using it in such

a manner, made it impossible for Alicia Sanchez to get off of the

motorcycle (RR Vol. 3, P. 127), although there was no testimony

that Sanchez ever attempted to get off of the motorcycle. Bell

stated that Appellant transported Sanchez from one place to

another (RR Vol. 3, P. 127). Bell stated that he saw a police officer

attempt to stop Appellant and he saw Appellant flee from the

officer (RR Vol. 3, P. 139). He believed Appellant knew the officer

was a police officer (RR Vol. 3, P. 139). Appellant admitted that he

was driving the motorcycle that day (RR Vol. 4, P. 63).

                                 5
                     Issue Presented Restated

     Whether the Instant Appeal Is Frivolous and Without
     Merit, Such that the Undersigned Should Withdraw as
     Appellate Counsel.

     A criminal defense attorney’s duty is to zealously represent

the interests of his client on appeal. Schulman, 252 S.W.3d at

406 (Citing Anders, 386 U.S. at 744).1 If the appointed attorney

finds the “case to be wholly frivolous, after a conscientious

examination of it, he should so advise the court and request

permission to withdraw.” Anders, 386 U.S. at 744. It is the

motion to withdraw that is required in this situation. The so-called

“Anders” brief accompanies the motion to withdraw as an

assurance to the appellate court that the attorney has indeed

 1
    See also McCoy v. Court of Appeals of Wisconsin, District I, 486 U.S. 429,
437 (1988)(stating that both retained and appointed appellate attorneys have a
“duty to withdraw” as counsel when they conclude that an appeal would be
frivolous, but noting that appointed counsel “is presented with a dilemma because
withdrawal is not possible without leave of court, and advising the court of
counsel’s opinion that the appeal is frivolous would appear to conflict with the
advocate’s duty to the client. It is well settled, however, that this dilemma must
be resolved by informing the court of counsel’s conclusion.”); Wilson v. State, 40
S.W.3d 192, 196 (Tex.App. - Texarkana 2001)(“Under Anders and its progeny, if
an appointed attorney concludes that his client’s appeal is without merit, he must
(1) so inform the court, (2) seek permission to withdraw, and (3) file a brief
‘referring to anything in the record that might arguably support the appeal.’”)
(quoting McCoy and Anders).

                                        6
made a thorough and conscientious examination of the record,

has provided the appellate court with the appropriate facts of the

case and its procedural history, and has pointed out any

potentially plausible points of error. Anders, 386 U.S. at 744.2

      In Anders, the Supreme Court held that the appellate

attorney could not fulfill his obligation to represent his client by

filing a letter merely stating that he has concluded that the appeal

is frivolous.3 Such a “no-merit letter,” setting out nothing more

than a “bare conclusion,” is not enough to assure the appellate

courts that the attorney has made a thorough review of the record

 2
    As the Supreme Court explained, the attorney’s motion to withdraw must,
however, be accompanied by a brief referring to anything in the record that might
arguably support the appeal. A copy of counsel’s brief should be furnished the
indigent and time allowed him to raise any points that he chooses; the court–not
counsel–then proceeds, after a full examination of all the proceedings, to decide
whether the case is wholly frivolous. If it so finds it may grant counsel’s request
to withdraw and dismiss the appeal insofar as federal requirements are
concerned, or proceed to a decision on the merits, if state law so requires.
Anders, 386 U.S. at 744. In Texas, an Anders brief need not specifically advance
“arguable” points of error if counsel finds none, but it must provide record
references to the facts and procedural history and set out pertinent legal
authorities. See Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.–Corpus
Christi 2003, no pet.).
 3
     In Anders, the appointed appellate attorney wrote the court of appeals the
following letter: “I will not file a brief on appeal as I am of the opinion that there
is no meritto the appeal. I have visited and communicated with Mr. Anders and
have explained my views and opinions to him . . . . He wishes to file a brief in this
matter on his own behalf.”

                                          7
and the applicable law, but has nonetheless concluded that there

is no plausible basis for appeal. Anders, 386 U.S. at 742-744.

     The attorney’s duty to withdraw is based upon his

professional and ethical responsibilities as an officer of the court

not to burden the judicial system with false claims, frivolous

pleadings, or burdensome time demands. The Supreme Court has

stated,

     Neither paid nor appointed counsel may deliberately mislead the court
     with respect to either the facts or the law, or consume the time and the
     energies of the court or the opposing party by advancing frivolous
     arguments. An attorney, whether appointed or paid, is therefore under
     an ethical obligation to refuse to prosecute a frivolous appeal.

McCoy, 486 U.S. t 436.

     Counsel’s obligation to his client is to seek leave to withdraw

as counsel. His obligation to the appellate courts is to assure

them, through the mechanism of an Anders brief, that, after

thorough investigation and research, his request is well founded.4



 4
    See Johnson v. State, 885 S.W.2d 641, 647 n.1 (Tex. App. - Waco 1994),
modified by Wilson v. State, 955 S.W.2d 693 (Tex. App. - Waco 1997)(“After
concluding that the appeal is frivolous, the attorney is under a duty to request
permission from this court to withdraw from the appeal”; stating that an Anders
brief is “a brief in support of the motion to withdraw”).

                                        8
                   Professional Evaluation

    Counsel would respectfully show the Court of Appeals that

the instant appeal is frivolous and without merit, for the following

reasons:

    Jurisdiction: The trial court clearly had jurisdiction over both

Counts II and III, both of which were within its subject matter

(felony) and occurred within its geographic (Comal County)

jurisdiction.

    Pre-Hearing Matters: Neither the Clerk’s Record nor any

discussion in the Reporter’s Record indicates that there were any

matters raised in any motions filed prior to trial and rejected by

the trial Court.

    Jury Selection: There were no errors preserved with regard

to jury selection, and, in any event, no error was committed during

the jury selection process.

    Sufficiency of the Evidence: The evidence to sustain the

convictions in Count II and Count III is legally sufficient.



                                 9
     As to Count II, the statute prohibiting Evading Arrest or

Detention with a Vehicle, states:

     (a)   A person commits an offense if he intentionally flees from a person he
           knows is a peace officer or federal special investigator attempting lawfully
           to arrest or detain him.

     (b)   An offense under this section is a Class A misdemeanor, except that the
           offense is:

                                       *****

           (2)   a felony of the third degree if:
                 (A)   the actor uses a vehicle while the actor is in flight;

Penal Code § 38.04 (a) and (b).

     Sanchez testified that she notified Appellant that the officers

were behind him (RR Vol. 3, PP. 74-75). Appellant testified that he

knew the person behind him was an officer and, although he

initially pulled over to let the officer by or to stop, he went on

because Sanchez had a gun (RR Vol. 4, PP. 17-18). Sanchez said

she did not tell Appellant to flee, but that he said he would be

fleeing.

     Appellant admitted that he was the man driving the

motorcycle in the video (RR Vol. 4, P. 63), and the video shows

affirmative actions taken by the motorcycle driver to avoid

                                         10
apprehension by the officer. Sergeant Bell testified there was a

warrant for Appellant and that the officer was, at his direction,

attempting to stop Appellant, and that he observed Appellant

fleeing. The evidence was sufficient to allow the jury to find guilt

by finding all of the elements of the offense alleged in Count II of

the indictment.

       As to Count III, Tampering with or Fabricating Physical

Evidence, the statute requires:

       (a)     A person commits an offense if, knowing that an investigation or official
               proceeding is pending or in progress, he:

               (1)   alters, destroys, or conceals any record, document, or thing with
                     intent to impair its verity, legibility, or availability as evidence in the
                     investigation or official proceeding;

Penal Code § 37.09(a)(1).

       The State’s evidence regarding the locating of the gun came

from, Michael Rapier, the Shertz Police Department officer who,

after removing Appellant, returned to the location and found the

gun.         He located the weapon near where Appellant had been

found, with the keys on top of it. There was no evidence that




                                              11
anyone had seen Appellant move, touch or handle in any manner,

the gun.

    Appellant testified that the gun was, apparently, put into his

pocket by Sanchez without his knowledge and that when the

officer pulled him out of the bushes, the gun came out (RR Vol. 4,

P. 22). Appellant tried, unsuccessfully because he could not reach

it, to push the gun up under some bushes (RR Vol. 4, P. 36).

There was no attempt to take fingerprints nor were ownership

records used to establish ownership. The gun was never shown

to belong to anyone.

    There was, however, a recorded jail call in which Appellant

bragged to another person that he had pushed the gun up under

a bush (State’s Exhibit 9; RR Vol. 4, PP. 37-38). That evidence,

alone, is sufficient to support a conviction, despite the lack of

description as to the area in which the gun was found, except that

it was an extra-judicial statement, which requires consideration of

proof of the “corpus delicti” in a review of the sufficiency of the

evidence. Miller v. State, _____ S.W.3d _____ (Tex.Cr.App., No.

                                12
PD-0038-14, April 15, 2015). Under the corpus delicti rule, when

the burden of proof is beyond a reasonable doubt, as it was

regarding guilt or innocence in Count III of the case at bar, a

defendant's extrajudicial confession does not constitute legally

sufficient evidence of guilt absent independent evidence of the

corpus delicti. Miller, slip op. at 12; Hacker v. State, 389 S.W.3d
860, 865 (Tex.Cr.App. 2013). The corpus delicti rule requires that

evidence independent of a defendant's extrajudicial confession

show that the “essential nature” of the charged crime was

committed by someone. Hacker, 389 S.W.3d at 866. The ultimate

question with regard to sufficiency of the evidence with regard to

Count III, therefore, is whether there is evidence independent of

the recorded phone call demonstrating the “essential nature” of

tampering with physical evidence by some person.

    While Appellant testified at trial that he was unsuccessful in

moving the gun, the jury did not have to accept that portion of the

evidence. See Zuniga v. State, 144 S.W.3d 477, 482 (Tex.Cr.App.




                                13
2004); Cain v. State, 958 S.W.2d 404, 407 (Tex.Cr.App. 1997);

Saxton v. State, 804 S.W.2d 910, 914 (Tex.Cr.App. 1991).

     The sufficiency of the evidence regarding the corroboration

under the corpus delicti rule must be measured against the

evidence adduced from all sources, and it only has to show that

the “essential nature” of the offense was committed by someone.

There was evidence from Sanchez that Appellant was aware of the

police pursuit. He stated in court that he was aware that she was

carrying a gun, and that, upon discovering the gun had been

planted, he tried to move it unsuccessfully. The gun which he was

alleged to have tampered with was found with keys upon it which

were shown to be returned to Appellant as his personal property.

It is counsel’s assertion that the evidence of the corpus delicti

would be held sufficient and that the evidence of his phone call

statement that he had actually moved the gun would be

corroborated to the extent that the evidence would be held

sufficient. See Miller, supra; Hacker, supra.




                               14
    Effective Assistance of Counsel: Nothing in the record

indicates that counsel’s performance was deficient. Certainly

there is nothing on the record which indicates counsel did or did

not do anything which would undermine the Court’s confidence in

the verdict or the sentence imposed. Appellant was not denied the

effective assistance of counsel, as defined in Strickland v.

Washington, 466 U.S. 668 (1984).

    Potential Errors Considered by Counsel:

    Appellant made several objections. In all instances there was

either no error or no perceived harm. A review of those objections

shows:

  1. An overruled objection regarding State’s Exhibit 2, a
     video of Appellant after his apprehension, on the basis
     that the prejudice outweighed the probative value (RR
     Vol. 3, PP. 29-33).

    The State argued that the video helped to identify Appellant

by allowing comparison of clothing to that shown in other videos.

The trial court's admission of evidence is reviewed under an

abuse-of-discretion standard. Hammons v. State, 239 S.W.3d
15
798, 806 (Tex.Cr.App. 2007); Oprean v. State, 201 S.W.3d 724,

726 (Tex.Cr.App. 2006). Under that standard, an appellate court

will reverse the trial court's decision only if the court acted

arbitrarily, unreasonably, or without reference to any guiding rules

or principles. Montgomery v. State, 810 S.W.2d 372, 380

(Tex.Cr.App. 1991). As long as the trial court's ruling is within the

zone of reasonable disagreement, an appellate court should not

intercede. Casey v. State, 215 S.W.3d 870, 879 (Tex.Cr.App.

2007); Lopez v. State, 86 S.W.3d 228, 230 (Tex.Cr.App. 2002);

Montgomery, 810 S.W.2d at 391; Kacz v. State, 287 S.W.3d 497,

501-502 (Tex. App. - Houston [14th] 2009).

    The decision to admit the evidence was not an abuse of

discretion, because the evidence in question does allow for the

comparison stated. Further, given that Appellant admitted to

driving the motorcycle, there is no harm in its admission.




                                 16
  2. An overruled objection as to a question asking what
     Sanchez could have done (RR Vol. 3, P. 139).

    Bell began to reply, “as someone who is [sic] ridden on

motorcycles before” to which an objection was interposed “to the

responsiveness of this.” After the objection was overruled, Bell

continued, and said that there would be no safe method of exiting

the motorcycle unless it was stopped. While the introductory

portion of the answer mentioned the witness’ experience, it was

interrupted and not completed until the ultimate answer, which

was responsive to the question asked. Additionally, the answer,

that exiting a motorcycle at speed is dangerous, is based on

common sense and harmless.

  3. An overruled objection during Appellant’s testimony to
     the State’s republishing State’s Exhibit 8 to the jury (RR
     Vol. 4, P. 47).

    The objection was that it was repetitive. However, Appellant

testified that he knew Andrew Kempker was a law officer, but that

he did not know for sure whether Kempker was attempting to

lawfully arrest or detain him that day.



                                17
     In State’s Exhibit 8, Appellant is heard to say that he ran

because he was trying to make the officer earn his money (RR Vol.

4, PP. 46-47).      The State’s Exhibit impeached Appellant’s

testimony in this regard. Pursuant to Rue 607, Tex.R.Evid., the

credibility of a witness may be attacked by any party, including

the party calling the witness. Additionally, as set out in Rule

613(a), Tex.R.Evid., a witness may be impeached with a prior

statement when he gives testimony at trial which is inconsistent

with the prior statement. Smith v. State, 520 S.W.2d 383, 386

(Tex.Cr.App. 1975).

     There was no objection to the procedure used to impeach.

Thus, the only question is whether the trial court's evidentiary

ruling was an abuse of discretion. Hammons, 239 S.W.3d at 806;

Oprean, 201 S.W.3d at 726. Again, an appellate court should

reverse the trial court's decision only if the court acted arbitrarily,

unreasonably, or without reference to any guiding rules or

principles. Montgomery, 810 S.W.2d at 380. As long as the trial

court's ruling is within the zone of reasonable disagreement, an

                                  18
appellate court should not intercede. Lopez, 86 S.W.3d at 230;

Montgomery, 810 S.W.2d at 391. The trial court did not abuse its

discretion in allowing republication after Appellant’s statement on

cross examination.

  4. An “objection” posed by Appellant as another portion of
     State’s Exhibit 8 is to be republished during Appellant’s
     testimony (RR Vol. 4, P. 50).

    Despite his objection, trial counsel did not state an adequate

objection when he stated, “Once again, Your Honor, I am going to

object,” and was then interrupted by the prosecutor. While there

is a ruling, there is no specific objection.   Thus, nothing was

preserved for review.

  5. An overruled objection to State’s Exhibit P-23, an
     interview conducted by Bell of Appellant introduced
     during the punishment phase (RR Vol. 5, PP. 101-102).

    Ten minutes of the interview had already been published

during the guilt or innocence phase, but the portion sought to be

published at the time of the objection related to various violations

of protective orders, one of which resulted in the warrant which

was being served at the time. The objection was that the exhibit

                                19
was repetitious and inflammatory (RR Vol. 5, PP. 101-102). The

publication did not include those portions previously shown (RR

Vol. 5, PP. 101-102).    The exhibit did not relate to matters

previously covered and thus, as limited by the trial court, it was

not repetitious. There was no error.

  6. An objection was lodged to the trial court answering a
     jury question (RR Vol. 6, P. 8).

    There were two questions posed by the jury, one of which

mentioned a discrepancy between the allegations of the date set

out in enhancement paragraph number one and the supporting

court documents, and a second, regarding whether the

punishments for the charges would run consecutively or

concurrently (RR Vol. 6, PP. 4-8).     Trial counsel stated only,

“Defense objects” (RR Vol. 6, P. 8). The objection came during a

discussion of whether the question regarding the concurrent

nature of service of sentence should be answered “concurrently,”

(RR Vol. 6, PP. 7-8). Thus, the objection was non-specific, did not

state any grounds, and did not preserve any potential error.



                                20
                             Conclusion

     There are no points of error which can, in good conscience, be

raised in this appeal as to Counts II and III.

                  Notice Given to Appellant

     The undersigned has forwarded a copy of this motion and a

letter explaining Appellant’s rights, as well as the procedures to

be followed when a brief is filed by counsel indicating that the

appeal is frivolous and without merit, to Appellant at the address

set out in the certificate of parties. A true and correct copy of such

letter is attached hereto.




                                 21
                            Prayer

    WHEREFORE, PREMISES CONSIDERED, Christopher Arthur

Kurtz, Appellant in the above styled and numbered cause

respectfully prays that, after providing Appellant an opportunity

to submit a pro se brief, this Honorable Court of Appeals will

review the appellate record to make an independent determination

of whether there are grounds upon which to appeal.           The

undersigned also prays that the Court will grant his motion to

withdraw.

                           Respectfully submitted,


                           __________________________________
                           John G. Jasuta
                           Attorney at Law
                           1801 East 51st Street, Suite 365474
                           Austin, Texas 78723
                           eMail: lawyer1@johngjasuta.com
                           Tel. 512-474-4747
                           Fax: 512-532-6282
                           State Bar No. 10592300

                           Attorney for Appellant




                               22
            Statement Regarding Oral Argument

                 Oral Argument is Inapplicable

           Certificate of Compliance and Delivery

    This is to certify that: (1) this document, created using

WordPerfect™ X6 software, contains 4,021 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

June 5, 2015, a true and correct copy of the above and foregoing

“Brief Pursuant to Anders v. California” was transmitted via the

eService function on the State’s eFiling portal, to Joshua Presley

(preslj@co.comal.tx.us), counsel of record for the State of Texas,

and via USPS first class to Appellant, as indicated in the attached

exhibit.


                            ______________________________________
                            John G. Jasuta




                                23
Exhibit “A”
                                                      Attorney at Law
                                                                                        lawyer1@johnjasuta.com
                                             1801 East 51st Street, Suite 365-474
                                                    Austin, Texas 78723
                                                   Off. Tel. 512-474-4747            www.texasappeallawyers.com
                                                     Fax: 512-532-6282



                                      Consultation by Appointment Only

June 5, 2015
Christopher Arthur Kurtz
3005 W San Antonio St
New Braunfels Texas 78130
       Re: Kurtz v. State, No. 03-15-00144-CR (Counts II and III) in the Third Court of Appeals
Dear Mr. Kurtz:
Attached, please find a copy of the “Brief Pursuant to Anders v. California, 386 U.S. 738 (1967), seeking to
withdraw as counsel as to Counts II and III of the case, which I have prepared an filed in the above captioned cause.
After a diligent search of both the transcript and statement of facts in your case and the applicable law, it is my
opinion that no reversible error occurred at your trial. So that you may understand my reasoning, a copy of my
confidential notes on review of the appellate record in your case is attached.
Whenever appellate counsel files a motion such as this, the law accords the Appellant the right to review the record
of the trial and file any brief which he or she deems necessary. Because I have submitted such a brief, you now have
the right to review the record of your trial and file any brief which you deem necessary. Such brief would then be
submitted to the Court of Appeals along with the brief I filed.
Pursuant to Kelly v. State, 436 S.W.3d 313 (Tex.Cr.App. 2014), I am required to take concrete measures to
initiate and facilitate the process of actuating your right to review the appellate record, if that is what you wish
to do. I am, therefore, informing you that, should you wish to exercise your right to review the appellate record
in preparing to file a response to the Anders brief, you should immediately file a motion for pro se access to the
appellate record. Attached to this letter, you will find a motion requesting that access. All you need to do, if you
do want to review the record, is to sign the motion, fill in your mailing address, and mail it to the Clerk of the
Court of Appeals immediately. The address is as follows:
                                               Jeffrey D. Kyle, Clerk
                                              Third Court of Appeals
                                              Post Office Box 12547
                                                Austin, Texas 78711
Additionally, feel free to write me if you have any questions about the procedure utilized in your appeal. I will do
my best to answer any questions you may have.
Sincerely,


John G. Jasuta
JGJ/mw
attachments
Exhibit “B”
                       03-15-00144-CR (Counts II and III)
                     IN THE COURT OF APPEALS FOR THE
                     THIRD DISTRICT OF TEXAS, AT AUSTIN
Christopher Arthur Kurtz              §   On Appeal from the
     Appellant                        §
                                      §   207th District Court
v.                                    §   Comal County, Texas
                                      §
The State of Texas                    §   No. CR2014-343 (Counts II and III)
     Appellee                         §   Hon. JackRobison, Judge Presiding

              Motion for Pro Se Access to the Appellate Record

TO THE HONORABLE THIRD COURT OF APPEALS:

      I am writing to inform the Court that, having been informed by my court-
appointed counsel on appeal that he has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), and that I have the right to review the appellate
record and submit a pro se response. I hereby advise the Court of Appeals that
I wish to exercise those rights, and respectfully request that the Court enter
Orders requiring that I be provided with an opportunity to review the record in
this case. I am also requesting sixty (60) days after I have been provided with that
opportunity, to submit a pro se brief in this case.


                                          ______________________________________
                                          Christopher Arthur Kurtz
                                          Comal County
                                          3005 W San Antonio St
                                          New Braunfels, Texas 78130
                              Certificate of Service
     This is to certify that I have mailed a copy of this motion to:
           District Attorney for Comal County
           Appellate Section
           Comal County Courthouse Annex
           150 N. Seguin Street
           New Braunfels, Texas 78130-5122


                                          ______________________________________
                                          Christopher Arthur Kurtz
                                          Date: ______________________________
                                                                          ACCEPTED
                                                                      03-15-00144-CR
                                                                              5609493
                                                           THIRD COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                  6/9/2015 4:44:55 PM
                                                                    JEFFREY D. KYLE
             No. 03-15-00144-CR (Counts II and III)                            CLERK



Christopher Arthur Kurtz        §   IN THE COURT OF APPEALS
                                §
                                §   THIRD JUDICIAL DISTRICT
    vs.                         §
                                §   OF TEXAS
                                §
The State of Texas              §   SITTING AT AUSTIN, TEXAS

                   Certificate of Counsel

     In compliance with the requirements of Anders v. California,
386 U.S. 378 (1967), I, John G. Jasuta, court-appointed counsel
for Christopher Arthur Kurtz, in the above-referenced appeal, do
hereby verify, in writing, to the Court that I have:

1. Notified Appellant that I filed a motion to withdraw as counsel
with an accompanying Anders brief, and provided a copy of each
to Appellant;

2. Informed Appellant of his right to file a pro se response
identifying what he believes to be meritorious grounds to be raised
in his appeal, should he so desire;

3. Advised of his right to review the appellate record, should he
wish to do so, preparatory to filing that response;

4. Explained the process for obtaining the appellate record,
provided a Motion for Pro Se Access to the Appellate Record lacking
only’s Appellant’s signature and the date, and provided the mailing
address for this Court; and

5. Informed Appellant of his right to seek discretionary review pro
se should this Court declare his appeal frivolous.
                            Respectfully submitted,


                            __________________________________
                            John G. Jasuta
                            Attorney at Law
                            1801 East 51st Street, Suite 365474
                            Austin, Texas 78723
                            eMail: lawyer1@johngjasuta.com
                            Tel. 512-474-4747
                            Fax: 512-532-6282
                            State Bar No. 10592300

                            Attorney for Appellant

           Certificate of Compliance and Delivery

     This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 231 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

June 5, 2015, a true and correct copy of the above and foregoing

“Certificate of Counsel” was transmitted via the eService function

on   the     State’s   eFiling   portal,   to   Joshua     Presley

(preslj@co.comal.tx.us), counsel of record for the State of Texas.



                            ______________________________________
                            John G. Jasuta